Chapman, J.
The only question presented by the bill of exceptions in regard to the record of the proceedings in insolvency in the case of George P. Cox is, whether it was admissible to contradict and control his evidence in a material point, he having testified as a witness for the plaintiff. If any portion of it had no tendency to do this, the particular objection should have been stated. So far as it had such tendency it was admissible by the elementary rules of evidence, because the papers contained the written statements of Cox on matters concerning which he was interrogated at the trial.
Under the instructions respecting the sale of the mare by George P. Cox to the plaintiff, the jury could not have found for the defendant without finding that there was no real sale, even as between the parties; but that the transaction was merely colorable. If such were the case, the plaintiff never had any title as against any person; and on this point the burden of proof would remain on her throughout the whole trial. This is too obvious to need discussion. The instructions as to a sale actually made, but with intent to defraud creditors, were sufficiently favorable to the plaintiff. Exceptions overruled.